                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

  UNITED STATES OF AMERICA,                         )
                                                    )
            Plaintiff,                              )     Criminal Action No. 6:18-CR-039-CHB-
                                                    )                     HAI-1
  v.                                                )
                                                    )          ORDER ADOPTING
  BENJAMIN PAUL JORDAN,                             )        RECOMMENDATION OF
                                                    )     ACCEPTANCE OF GUILTY PLEA
            Defendant.                              )

                                        ***   ***       ***   ***
       This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by the United States Magistrate Judge Hanly A. Ingram [R. 78]. The recommendation

instructed the parties to file any specific written objections within three days after being served

with the decision, or else waive the right to further review. See id. at pp. 2- 3. Neither party has

objected to Magistrate Judge Ingram’s recommendation, and the time to do so has now passed.

Defendant Jordan did file a consent to plead before the United States Magistrate Judge. [R. 74.]

       Upon review, the Court is satisfied that Defendant Benjamin Paul Jordan knowingly and

competently pled guilty to the charged offenses and that an adequate factual basis supports the

plea as to each essential element of the offenses charged. Accordingly, the Court hereby

ORDERS as follows:

       1.        Judge Ingram’s Recommendation of Acceptance of Guilty Plea [R. 78] is

       ADOPTED as and for the Opinion of the Court;

       2.        Defendant Benjamin Paul Jordan is ADJUDGED guilty of Counts One and Three

       of the Indictment;
3.     The Defendant’s Jury Trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s docket; and

4.     A Sentencing Order shall be entered promptly.

The 15th day of October, 2018.
